ADKINS, J.,
concurring.
Although I agree with the majority’s ultimate decision in this case, I cannot embrace its rationale because I think it unwisely departs from, and narrows, the Perlman doctrine. See Perlman v. United States, 247 U.S. 7, 38 S.Ct. 417, 62 L.Ed. 950 (1918). This doctrine, although infrequently applied, is vital to ensure protection against disclosure of privileged information when exceptional circumstances apply. I would not sacrifice it on the altar of judicial efficiency.
I agree with the majority that, in general, courts disfavor immediate review of discovery orders, instead preferring the subpoenaed party to submit to contempt if it wants to protect the documents:
[W]hen an order of disclosure is directed against a person whose legal interests are affected, that person has a means to obtain appellate review: refuse to comply, be subjected to sanctions in contempt, and then appeal from the sanctions. That approach puts the objecting person’s sincerity to the test by attaching a price to the demand for immediate review. Only serious and substantial disputes will interrupt the proceedings in the district court.
Wilson v. O’Brien, 621 F.3d 641, 642-43 (7th Cir.2010).
The heart of the Perlman doctrine is that certain third-party custodians, with no personal interest in protecting confidentiality, will not hazard a contempt citation to protect the rights of another party. In those situations, the privilege holder is “powerless to avert the mischief of the order[.]” Perlman, 247 U.S. at 13, 38 S.Ct. at 419. See also In re Air Crash at Belle Harbor, 490 F.3d 99, 106 (2nd Cir.2007) (“It is impossible for such an appellant to pursue the normal avenue of review—submission to contempt—because ... that appellant has not been required to do anything by the district court.”).
The Perlman doctrine thus evolved to provide extra protections for important privileges against disclosure that, because of a third-party’s ambivalence or indifference, would otherwise be violated. Under the Perlman doctrine, “a discovery order *333directed at a disinterested third party is treated as an immediately appealable final order because the third party presumably lacks a sufficient stake in the proceeding to risk contempt by refusing compliance.” Church of Scientology v. United States, 506 U.S. 9, 18 n. 11, 113 S.Ct. 447, 452 n. 11, 121 L.Ed.2d 313 (1992). In Perlman, a privilege holder had, as a condition to dismissal of a patent infringement case, submitted exhibits to the clerk of the court, which were to be held under seal. In a later grand jury investigation, then District Court Judge Learned Hand subpoenaed that information, and Perl-man, the privilege holder, moved to intervene. The Supreme Court held that the denial of Perlman’s motion was immediately appealable. Perlman, 247 U.S. at 12, 38 S.Ct. at 419.
Because the discussion in Perlman was limited, the doctrine has been perhaps better defined in subsequent cases. Courts applying Perlman have relied, primarily, on the unwillingness of certain third-party custodians to submit to contempt or otherwise protect the documents. For example, in National Super Spuds v. New York Mercantile, 591 F.2d 174, 179 (2nd Cir.1979), the Second Circuit described Perlman’s continuing justification as follows:
it was unlikely that the third party [in Perlman ] would risk a contempt citation in order to allow immediate review of the appellant’s claim of privilege. In fact it was not only unlikely but unimaginable. The only third party who could have helped Perlman was the clerk of the District Court for the Southern District of New York and we do not exactly see that clerk defying an order of then District Judge Learned Hand in order to assist the target of a grand jury perjury investigation.
(citing United States v. Nixon, 418 U.S. 683, 691, 94 S.Ct. 3090, 3099, 41 L.Ed.2d 1039 (1974)) (internal quotations omitted). See also Burden-Meeks v. Welch, 319 F.3d 897, 899-900 (7th Cir.2003) (“The idea behind Perlman is that someone who is neither a party to the suit nor a person aggrieved by the disclosure cannot be expected to put his own neck on the chopping block, standing in contempt of court just to help the privilege holder obtain appellate review.”).
*334The majority seems to start off with a blanket rejection of Perlman as inconsistent with our general law against immediate appeal of disclosure orders:
At the outset, we note that the basic premise of Perlman is inconsistent with Maryland jurisprudence because: (1) generally discovery orders are not immediately appealable, and (2) if the issue is denial of a privilege, consistent with our jurisprudence those issues also are not immediately appealable.
Majority op. at 324, 22 A.3d at 900 (citation omitted). It is inconsistent, to be sure, but all exceptions are inconsistent with the general rule, and the doctrine has been developed and recognized by other courts as a necessary and desirable exception. Like other “exceptions,” the Perlman doctrine allows a predictable but flexible system under which courts measure each case, in its factual and procedural context.
The majority then summarily rejects Perlman:
[W]e are not inclined to adopt and apply Perlman to these facts because: (1) it is questionable whether Perlman survived the United State’s Supreme Court’s decision in Mohawk Industries;1 and (2) we are not bound to adopt Perlman because it did not address a constitutional principle that is binding on the State courts but rather addressed “a matter of federal court appellate procedure.”
I am troubled by the majority’s suggestion that Perlman was effectively abolished by Mohawk Industries, Inc. v. Carpenter, 558 U.S.-, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009). In Mohawk, the Supreme Court considered whether a District Court’s order compelling an employer to turn over documents that were subject to attorney-client privilege, was immediately reviewable under the collateral order doctrine. The Supreme Court held that the order was not immediately appealable under the collateral order doctrine, concluding immediate review was “not necessary to ensure effective review of orders *335adverse to the attorney-client privilege^]” Mohawk, 558 U.S. at-, 130 S.Ct. at 606, 175 L.Ed.2d at 467.
One of the Court’s primary justifications for its conclusion that immediate review was not necessary was the existence of other remedies. First, the Court concluded that a post-judgment appeal was sufficient in most cases:
In our estimation, postjudgment appeals generally suffice to protect the rights of litigants and assure the vitality of the attorney-client privilege. Appellate courts can remedy the improper disclosure of privileged material in the same way they remedy a host of other erroneous evidentiary rulings: by vacating an adverse judgment and remanding for a new trial in which the protected material and its fruits are excluded from evidence.
Mohawk, 558 U.S. at-, 130 S.Ct. at 606-07, 175 L.Ed.2d at 468.
Second, the Court observed that, for cases when post-judgment review was not sufficient, there were alternate routes. Relevant here, the Court discussed two “safety valves” for a litigant wanting immediate review:
[Ljitigants confronted with a particularly injurious or novel privilege ruling have several potential avenues of review apart from collateral order appeal.[2] .... [I]n extraordinary circumstances—i.e., when a disclosure order “amount[s] to a judicial usurpation of power or a clear abuse of discretion,” or otherwise works a manifest injustice—a party may petition the court of appeals for a writ of mandamus....
Another long-recognized option is for a party to defy a disclosure order and incur court-imposed sanctions.
Mohawk, 558 U.S. at-, 130 S.Ct. at 607-08, 175 L.Ed.2d at 469. Because these options existed “for promptly correcting *336serious errors,” the Court was able to conclude that a general rule of delayed review would not “imperil a substantial public interest” or “some particular value of a high order.” Id. at -, 130 S.Ct. at 605, 175 L.Ed.2d at 466.
Mohawk’s holding is thus conditioned on the existence of an alternate vehicle for immediate appeal in extreme cases where postjudgment appeal is not adequate. Perlman is such a vehicle. Indeed, Perlman’s primary justification is that the contempt route—perhaps the most universal “safety valve” identified by the Mohawk Court—is not sufficient to protect certain rights. I disagree with the majority’s conclusion that the Supreme Court’s approach in Mohawk, which was carefully constructed to preserve certain rights, should be interpreted as foreclosing avenues of review not expressly mentioned.
Indeed, the other cases which the majority cites on this point do not reject Perlman, but rather recognize a need for Perlman-like interlocutory appeals, if only in narrow circumstances. For example, the majority cites, as analogous authority, the 7th Circuit’s decision in In re Klein, 776 F.2d 628 (7th Cir.1985). There, although the court observed that the Supreme Court “has not reconsidered how much of Perlman’s rationale survives!,]” it allowed the interlocutory appeal and reached the merits of the case. Klein, 776 F.2d at 630, 632. See also National Super Spuds, 591 F.2d at 179 (“[Predictions of Perlman’s demise would have been as exaggerated as those of Mark Twain’s.”). The majority’s other cited cases merely emphasize that Perlman is a narrowly-applied doctrine. See, e.g., Wilson, 621 F.3d at 642 (Perlman appeal allowed “[o]nly when the person who asserts a privilege is a non-litigant[.]”).
For the reasons above, I disagree with the majority and conclude that Perlman appeals, an exception to the general rule on appeal of discovery orders, serve an important purpose. The majority broadly rejects the Perlman doctrine, without, I suggest, a full analysis of the doctrine and its purpose. I submit that Perlman recognized a significant and *337persisting problem with regard to third-party custodians of privileged documents.
Testimonial privileges serve important public interests3 and their protection depends upon consistent and predictable judicial decision-making. As the Supreme Court has explained, although in a different context:4
Making the promise of confidentiality contingent upon a trial judge’s later evaluation of the relative importance of the patient’s interest in privacy and the evidentiary need for disclosure would eviscerate the effectiveness of the privilege. [I]f the purpose of the privilege is to be served, the participants in the confidential conversation “must be able to predict with some degree of certainty whether particular discussions will be protected. An uncertain privilege, or one which purports to be certain but results in widely varying applications by the courts, is little better than no privilege at all.”
Jaffee v. Redmond, 518 U.S. 1, 17-18, 116 S.Ct. 1928, 1932, 135 L.Ed.2d 337 (1996) (citations omitted). In exceptional circumstances, like Perlman and its progeny, appellate review of an order requiring disclosure of alleged privileged information is necessary.
*338My view does not mean that Harris is entitled to a Perlman appeal. Harris has pled incompetency, and accordingly he has no privilege with respect to his psychiatric records. Under Maryland Code, (1973, 2006 Repl. Vol.), Section 9-109(d)(3) of the Courts and Judicial Proceedings Article, a person has no privilege with respect to use of psychiatric testimony or records in a court proceeding if he has put his mental health at issue.5 An immediate appeal is not necessary to protect Harris’s rights, because he has waived those rights through his pleading.
Accordingly, I would leave open the potential for relief in more extreme circumstances, and affirm the Circuit Court on the narrower grounds described above.

. See Mohawk Industries, Inc. v. Carpenter, 558 U.S.-, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009).


. The Perlman Court also identified a statutory avenue for immediate appeal under 28 U.S.C. § 1292(b). Under that statute, a party may "ask the district court to certify, and the court of appeals to accept, an interlocutory appeal” if certain conditions are met. Mohawk, 558 U.S. at-, 130 S.Ct. at 607, 175 L.Ed.2d at 469.


. See, e.g., Swidler & Berlin v. United States, 524 U.S. 399, 403, 118 S.Ct. 2081, 2084, 141 L.Ed.2d 379 (1998) (quoting Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981)) (“The [attorney-client] privilege is intended to encourage ‘full and frank communication between attorneys and their clients and thereby promote broader public interests in the observance of law and the administration of justice.' ”); Jaffee v. Redmond, 518 U.S. 1, 11, 116 S.Ct. 1923, 1929, 135 L.Ed.2d 337 (1996) (“The psychotherapist privilege serves the public interest by facilitating the provision of appropriate treatment for individuals suffering the effects of a mental or emotional problem. The mental health of our citizenry, no less than its physical health, is a public good of transcendent importance.”).


. The Court made these comments in the context of “reject[ing] the balancing component of the privilege implemented by [the Seventh Circuit] and a small number of States.” Jaffee, 518 U.S. at 17, 116 S.Ct. at 1932.


. This section states: "There is no privilege [for psychiatric records] if ... [t]he patient introduces his mental condition as an element of his claim or defense[.]” Maryland Code, (1973, 2006 Repl. Vol.), § 9-109(d)(3) of the Courts and Judicial Proceedings Article.